                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MASON WHITE HYDE,                                   )
                                                    )
                          Plaintiff,                )
                                                    )
                    v.                              )      1:19CV941
                                                    )
THE STATE OF NORTH CAROLINA,                        )
                                                    )
                         Defendant.                 )


                                         ORDER

       The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on September 19, 2019, was served on the parties

in this action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

       The Court hereby adopts the Magistrate Judge’s Recommendation.

       IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1455(b)(4), Plaintiff’s

criminal case be remanded to the General Court of Justice, Superior Court Division, Rowan

County, North Carolina.

       IT IS FURTHER ORDERED that to the extent that Plaintiff’s filing may be an

attempt at a civil or habeas corpus action in this Court, this action is DISMISSED sua sponte

without prejudice to Plaintiff filing a new Complaint or habeas petition on the proper forms

which corrects the defects of the current Complaint.

       A Judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 15th day of October 2019.


                                             /s/ Loretta C. Biggs
                                             United States District Judge
